UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-1417




In Re:    DR. SIMON BANKS, J.D.,

                                                      Petitioner.




                 On Petition for Writ of Mandamus
                            (CA-04-399)


Submitted: May 13, 2004                      Decided: May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dr. Simon Banks, J.D., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Dr. Simon Banks, J.D., petitions this court for writ of

mandamus seeking to compel the district court and the District of

Columbia Court of Appeals to stay proceedings.                   Mandamus is a

drastic remedy to be used only in extraordinary circumstances.               In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987) (citing Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976)).               It is available

only when there are no other means by which the relief sought could

be granted.       Id.   Mandamus may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

undisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).

               We find Banks has not shown he is entitled to the relief

he seeks.      Accordingly, we deny the petition for writ of mandamus.

Insofar as the petition for writ of mandamus may have sought other

forms of relief, we deny those requests.            We also deny his motion

for an injunction.        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                             PETITION DENIED



                                      - 2 -